Citation Nr: 0939327	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  96-35 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to service connection for a blocked ureter.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to an initial rating in excess of 20 percent 
for fibromyalgia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and E.M., J.S., and N.S.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from June 1984 until June 
1994.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from an April 1995 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
New Orleans, Louisiana.  The claims file is currently at the 
RO in Detroit, Michigan.  The Veteran's claims were most 
recently before the Board in January 2005 and were remanded 
for additional development.

The issue of entitlement to an initial rating in excess of 20 
percent for fibromyalgia is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A VA examiner has linked the Veteran's photophobia to her 
active service.

2.  The medical evidence does not reveal a current chronic 
disability manifested by a blocked ureter. 

3.  The objective medical evidence establishes that the 
Veteran had a thoracolumbar spine disability during service 
and has current thoracolumbar spine strain which has not been 
clinically dissociated from the clinical findings in service.


CONCLUSIONS OF LAW

1.  Photophobia was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303 (2009).

2.  A chronic disability manifested by a blocked ureter was 
not incurred in, or aggravated by, active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303 (2009).

3.  Thoracolumbar spine strain was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In light of the favorable decision to grant the Veteran's 
claims of entitlement to service connection for photophobia 
and low back disability, any deficiency as to VA's duties to 
notify and assist, pursuant to the provisions of the VCAA, as 
to the eye and low back disability issues, is rendered moot, 
and the following discussion of the VCAA pertains to the 
Veteran's claim of entitlement to service connection for a 
blocked ureter disability.

By correspondence dated in March 2001 and May 2008 the 
Veteran was informed of the evidence and information 
necessary to substantiate the claim, the information required 
of the appellant to enable VA to obtain evidence in support 
of the claim, the assistance that VA would provide to obtain 
evidence and information in support of the claim, and the 
evidence that should be submitted if there was no desire for 
VA to obtain such evidence.  As VCAA notice was not completed 
prior to the initial AOJ adjudication of the claims, such 
notice was not compliant with Pelegrini.  However, as the 
case was readjudicated thereafter, there is no prejudice to 
the Veteran in this regard.  Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).  In a March 2009 letter, the Veteran 
received notice regarding the assignment of a disability 
rating and/or effective date in the event of an award of VA 
benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  While the issues on appeal were not readjudicated 
after the March 2009 VA letter was issued, as no disability 
rating or effective date is assigned in the decision herein, 
the Veteran is not prejudiced by the Board's adjudication of 
the issues at this time.



Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, as are VA and private medical records, as 
well as records from service facilities that treated the 
Veteran when she was a spouse of an active duty service 
member.  The Veteran's records from the Social Security 
Administration (SSA) are also associated with the claims 
file.  In June 2008 (ophthalmological) and July 2008 
(genitourinary) the Veteran underwent VA examinations that 
addressed the medical matters presented by this appeal.  38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA opinions obtained in 
this case are more than adequate.  The opinions considered 
the pertinent evidence of record, and included specific 
references to the Veteran's service treatment records.  The 
Board has considered whether the Veteran should be scheduled 
for a VA examination with a medical opinion regarding a 
possible relationship between the Veteran's back disability 
and her military service.  The Board finds, however, that 
such an examination is not necessary to decide this claim as 
the evidence of record contains sufficient competent medical 
evidence to decide the claim.  In this regard, the Board 
notes that the file contains VA spine examinations conducted 
shortly following the Veteran's discharge from service.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issues on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).

The Veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met, and the Board will address the 
merits of the claims.

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

I.  Eye disability

A June 1986 service treatment record noted a healed left eye 
corneal abrasion.  An October 1989 service treatment record 
noted that the Veteran had a discharge from both eyes; the 
assessment was conjunctivitis.  A January 1992 service record 
noted that the Veteran had complained of a three day 
bilateral eye irritation.  The record noted that the Veteran 
had no trauma or exposure to any chemical agents.  The 
assessment was allergic conjunctivitis versus dry eyes 
secondary to dehydration.  A follow-up record dated in July 
1992 noted an assessment of allergic conjunctivitis much 
resolved with eye drops.  An April 1993 service examination 
revealed normal clinical evaluation of the eyes.

In June 2008 the Veteran underwent a VA eye examination.  The 
Veteran complained of a worsening vision and of photophobia.  
Examination revealed that extraocular movements had full 
range of motion, with no diplopia.  Right and left eye visual 
acuity, with correction, was 20/20 (both distant and near).  
The assessment included extreme bilateral photophobia, by 
history.  The examiner stated that it was as likely as not 
that the Veteran's photophobia was related to the Veteran's 
military service.  The examiner also noted that the Veteran 
did not have decreased vision.

The Board finds that the June 2008 VA examiner's opinion is 
of high probative value in this case.  The June 2008 VA 
examiner elicited information concerning the Veteran's 
military service, considered the pertinent evidence of 
record, and performed a contemporaneous examination.  In 
linking the Veteran's photophobia to her service, the 
examiner provided a rationale that is consistent with the 
Veteran's service in the Persian Gulf.  With resolution of 
doubt in the Veteran's favor, the Board finds that competent 
clinical evidence of record, and the Veteran's credible lay 
statements, support service connection for photophobia.

II.  Blocked ureter

The Board notes that the Veteran is service-connected for 
cervical dysplasia and condyloma, status post cryo procedure, 
and has been denied service connection for ovarian cysts.  
The issue before the Board is limited to service connection 
for a blocked ureter.

A February 1992 service treatment record noted that the 
Veteran had complained of lower left quadrant and flank pain 
for two months.  The impression of a February 1992 
intravenous pyelograms (IVP) revealed findings compatible 
with an incomplete obstruction of the left ureter at L2-L3.  
A June 1994 service treatment record recommended that the 
Veteran undergo another IVP to rule out a mass or 
obstruction.

At a July 2008 VA genitourinary examination, the Veteran 
indicated that she had had left lower quadrant pain since 
service.  The examiner noted that an intravenous pyelograms 
(IVP) performed in February 1992 revealed findings compatible 
with incomplete obstruction of the left ureter at L2-L3.  
Physical examination revealed no obvious tenderness over the 
renal angles and suprapubic area.  The diagnosis included no 
evidence of left ureter obstruction.  In a September 2008 
addendum to the July 2008 VA examination report, it was noted 
that an August 2008 abdomen ultrasound revealed a "tiny 1.5 
cm cyst at the lower pole of [the] left kidney."  The 
examiner opined that there was no hydroureter or 
"hydrophrosis" (sic) on either side.

After a thorough review of the evidence, the Board can find 
no indication, despite examination (as noted by the July 2008 
VA genitourinary examiner), that the Veteran has a current 
disability manifested by a blocked ureter.  As a service 
connection claim requires, at a minimum, medical evidence of 
a current disability, the preponderance of the evidence is 
against the Veteran's claim for service connection for a 
blocked ureter.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

III.  Low back

The Veteran asserts that she has thoracolumbar spine pain as 
a result of falling in a parking lot during service in the 
Fall of 1988.  The Board notes that the Veteran's low back 
claim on appeal is limited to the thoracolumbar spine, as 
essentially described in her January 1996 statement.

The Veteran's May 1983 and June 1984 entrance examinations 
revealed normal clinical evaluation of the spine.  Service 
records dated in June 1987 and August 1987 reveal that the 
Veteran was placed on a limited duty physical profile due to 
strained back muscles.  Multiple service treatment records 
(including September 1986, November 1989, November 1992, 
January 1993, September 1993, November 1993, January 1994, 
May 1994, June 8, 1994, June 14, 1994) noted complaints 
related to the thoracolumbar spine.

As for thoracolumbar spine diagnoses, a January 1988 service 
treatment record noted a diagnosis of chronic strain of the 
upper back muscle, a November 1989 record noted a diagnosis 
of thoracolumbar strain, a November 1992 record noted 
thoracic spine strain, an April 1993 service examination 
noted recurrent back pain since 1991, a September 1993 record 
noted an assessment of thoracic sprain, and a June 1994 
service treatment record assessed the Veteran with T-10 facet 
disease.

While January 1993 and January 1994 X-rays (and a June 1994 
MRI) of the dorsal spine revealed no demonstrable evidence of 
any spinal abnormality, the Board finds that this is not a 
case of Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), as it is clear to the Board that an underlying 
disability essentially equivalent to thoracolumbar sprain has 
been identified and manifested during service, and continued 
until the time of the filing of her claim in July 1994 and 
beyond.  In this regard, the Board notes that records such as 
a September 2004 private record continued to note an 
impression of chronic low back pain.  As such, with 
resolution of doubt in the Veteran's favor, the Board finds 
that the evidence of record supports a grant of service 
connection for thoracolumbar spine strain.

Conclusion

The Board notes that the Veteran is competent to provide 
testimony concerning factual matters of which she has first 
hand knowledge, and, under certain circumstances, lay 
statements may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability, or symptoms of 
disability, susceptible of lay observation.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, as a 
layperson, the Veteran simply does not have the necessary 
medical training and/or expertise to diagnose genitourinary 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine, and has 
resolved doubt in the Veteran's favor in granting service 
connection for photophobia and thoracolumbar spine strain.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for photophobia is granted.

Service connection for a blocked ureter is denied.

Service connection for thoracolumbar spine strain is granted.


REMAND

At the time of the January 2005 Board remand, the issues on 
appeal included entitlement to service connection for painful 
joints as due to a qualifying chronic disability.  By a 
rating decision in December 2008, service connection was 
established for fibromyalgia, and an initial rating of 20 
percent was assigned, effective March 1, 2002.  In a 
statement received in April 2009, the Veteran appeared to 
express disagreement with the rating assigned for her 
service-connected fibromyalgia.  Under such circumstances, a 
Statement of the Case should be issued.  See Manlicon v. 
West, 12 Vet. App. 238 (1999).

The Board also finds that the April 2009 statement by the 
Veteran may be reasonably construed as raising a claim of 
entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU).  Such issue is also 
inextricably intertwined with the increased initial rating 
claim for which a notice of disagreement has been received.  
See Rice v. Shinseki, No. 06-1445 (U.S. Vet. App. May 6, 
2009) (per curiam).



Accordingly, the case is hereby REMANDED for the following:

1.  The AOJ should issue a statement of 
the case for the issue of entitlement to 
an initial rating in excess of 20 percent 
for fibromyalgia.  Only if the appellant 
perfects an appeal as to that issue 
should the issue be certified to the 
Board.

2.  Adjudicate the issue of entitlement 
to a total rating for compensation 
purposes based on individual 
unemployability (TDIU) pursuant to the 
April 2009 statement of the Veteran.  
Notice of the determination and her 
appellate rights should be provided to 
the appellant and her representative.  In 
the event that the benefit sought is not 
granted, only if the appellant perfects 
an appeal as to that issue should the 
issue be certified to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


